Jenkins, Justice.
“An order dissolving [or] vacating . . an interlocutory injunction . . is not reviewable by fast writ of error. . . As such an order is not a final adjudication of the case, a writ of error sued out to review the same is premature and must be dismissed.” Stubbs v. McConnell, 119 Ga. 21 (45 S. E. 710), and cit.; Smith v. Willis, 105 Ga. 840 (32 S. E. 92) ; Kaufman v. Ferst, 55 Ga. 350, 352; Ballin v. Ferst, 53 Ga. 551; Armstrong v. Lewis, 48 Ga. 127; Hollinshead v. Lincolnton, 84 Ga. 590 (10 S. E. 1094); Goss v. Brannon, 165 Ga. 502 (141 S. E. 295) ; Hitchcock v. Hamilton, 184 Ga. 700 (192 S. E. 726) ; Code, §§ 6-903, 6-701, 55-203. In the determination of such a motion to dissolve, the case can not be finally disposed of on its merits. Lively v. Hunter, 124 Ga. 516 (52 S. E. 544). Where, as in this case, an order recites merely that “the interlocutory injunction heretofore passed . . be and the same is hereby dissolved and set aside,” it can not by inference or implication be construed as a judgment refusing an interlocutory injunction, so as to be reviewable by a fast bill of exceptions, or as a final determination of the merits, reviewable by an *623ordinary bill of exceptions; but such order leaves the petition to be heard and passed upon as to the grant or refusal of an injunction and as to a final adjudication on the merits. Touchton v. Henderson, 158 Ga. 819 (124 S. E. 529) ; Putnam Mills & Power Co. v. Stonecipher, 151 Ga. 14 (106 S. E. 87) ; James v. Wilkerson, 164 Ga. 149, 150 (138 S. E. 71) ; Druggists Co-operative Ice-Cream Inc. v. Cravey, 183 Ga. 373, 374 188 S. E. 541) ; College Park Cemetery Properties v. Cottongim, 185 Ga. 741 (196 S. E. 409). “These rules are applicable, even though the order of dissolution . . is ‘passed after submission of evidence.’ ” Johnson v. Troup County Rural Electrification Cor., 184 Ga. 527 (192 S. E. 15); Wofford Oil Co. v. Nashville, 177 Ga. 460 (170 S. E. 369); Williamson v. Allen, 169 Ga. 537, 538 (150 S. E. 907). Accordingly, the writ of error in this case, sued out as a fast writ within twenty days, will not lie either as a fast bill of exceptions or as an ordinary bill of exceptions. Writ of error dismissed.
No. 12529.
January 12, 1939.
Rehearing denied February 22, 1939.
J. II. Dorsey, and Benjamin Zeesman, for plaintiffs.
McDonald & McDonald, D. G. Meelcs, and Slrozier & Gower, for defendants.

All the Justices concur.